Pee Cubiam,
The agreement in this case expressly provides that the failure to make the first payment on the property on or before October 5, 1900, should render it null and void. Such payment was not made or tendered, and not until March 18, 1901, more than two months after Russell had formally notified the appellants that the agreement had been forfeited and become null and void by reason of the failure to pay the purchase money due October 5, 1900, was there even a notice from them of their willingness and readiness to pay. Under the facts found there could have been no other conclusion of the court below than that the defendants had forfeited all rights “ that they ever had under the article of agreement.”
A- decree in this, as in all other cases, ought to have been formally made after the exceptions to the findings and the decree to which they were filed had been disposed of. The final decree here is one simply dismissing the exceptions. It is, of course, understood what the court intended its final decree should be, but the record should show it as the last act in the proceedings below.
Decree affirmed at appellant’s costs.